IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-83,990-01


                    EX PARTE HENRY JAMES GRADNEY II, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1251706-A IN THE 248TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of felony

driving while intoxicated and sentenced to two years’ imprisonment. The Fourteenth Court of

Appeals affirmed the conviction. Gradney v. State, No. 14-13-01107-CR (Tex. App.—Houston

[14th Dist.] Mar. 3, 2015) (not designated for publication).

       Applicant contends that he was denied his right, through no fault of his own, to pursue a

pro se petition for discretionary review in this Court after his conviction was affirmed by the
                                                                                                    -2-

Fourteenth Court of Appeals. The trial court recommends that relief be granted, and the habeas

record supports the recommendation. See Ex parte Wilson, 956 S.W.2d 25, 26-27 (Tex. Crim.

App. 1997); Ex parte Crow, 180 S.W.3d 135, 138-39 (Tex. Crim. App. 2005).

       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary

review of the judgment of the Court of Appeals in Cause No. 14-13-01107-CR that affirmed his

conviction in Cause No. 1251706-01010 from the 248th District Court of Harris County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the

date on which this Court’s mandate issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-

Correctional Institutions Division and Pardons and Paroles Division.



Delivered: November 18, 2015
Do not publish